DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1, 8, and 15 are currently amended; claims 2-7, 9-14, and 16-20 are as previously presented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-19 of copending Application No. 16/438,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-19 of copending Application No. 16/438,427 anticipate or render obvious each of claims 1-20 of the instant application as demonstrated in the table and discussion below.
Instant Application
US Application No. 16/438,427
1. A document server, comprising:
a memory storing one or more  instructions; and
a processor that when executing the one or more instructions is configured    to:



split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain, 

detect a change to the document made by an authorized participant node of a plurality of participant nodes;
update a segment, of the plurality of segments, stored in the ledger based on the change to the document;

collect votes on the change to the document from the plurality of participant nodes; and
commit the updated segment to the blockchain based on the votes.
1. A system, comprising:
a processor of a document server;
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:
receive a document from a document owner node, the document contains restricted access segments;
split the document into a plurality of ledger entries to be stored on a blockchain;
(updating based on a change is interpreted as obviously detecting said change somehow in order to perform the update)

update a ledger entry of the plurality of ledger entries based on a proposed change to the document made by an authorized participant node;


commit the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and

send a notification to a set of participant nodes of the plurality of 


send a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  



3. The system of claim 1, wherein   the processor is further configured to;
determine, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments.  

4. The system of claim 1, wherein   the processor is further configured to;
receive a consensus method for reconciliation of changes to the document from the document owner node.  


5. The system of claim 1, wherein the processor is further configured to;
assign participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  

6. The system of claim 5, wherein the processor is further configured to;
record a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  


execute a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node.  


…
send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  



2. The system of claim 1, wherein the instructions further cause the processor to determine view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  


3. The system of claim 1, wherein the instructions further cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  


4. The system of claim 3, wherein the instructions further cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  

5. The system of claim 4, wherein the instructions further cause the processor to generate a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.  

6. The system of claim 1, wherein the instructions further cause the processor to 






splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain, 

detecting, by the document server, a change to the document made by an authorized participant node of a plurality of participant nodes;
updating, by the document server, a segment, of the plurality of segments, stored in the ledger based on the change to the document;



collecting, by the document server, votes on the change to the document from the plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  





sending a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  


10. The method of claim 8, further comprising: 
determining, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments.  

11. The method of claim 8, further comprising: 
receiving a consensus method for reconciliation of changes to the document from the document owner node. 

12. The method of claim 8, further comprising: 
assigning participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  


13. The method of claim 12, further comprising: 
recording a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  

14. The method of claim 8, further comprising: 
executing a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node.  





splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain, 

detecting a change to the document made by an authorized participant node;
updating a segment of the plurality of segments stored on the ledger based on the change to the document;



collecting votes on the change to the document from a plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  




16. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:

sending  a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  


determining, for the plurality of the participant nodes,  view access and edit access for each segment of the plurality of segments.  

18. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
receiving a consensus method for reconciliation of changes to the document from the document owner node.  


19. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
assigning participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  

20. The non-transitory computer readable medium of claim 19, wherein the one or more  instructions further cause the processor to perform:
recording a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  


receiving, by a document server, a document from a document owner node, the document contains restricted access segments;
splitting, by the document server, the document into a plurality of ledger entries to be stored on a blockchain;







updating, by the document server, a ledger entry of the plurality of the ledger entries based on a proposed change to the document made by an authorized participant node;
(updating based on a change is interpreted as obviously detecting said change somehow in order to perform the update)


committing, by the document server, the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.



…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  


9. The method of claim 8, further comprising determining view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  


10. The method of claim 8, further comprising determining a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

11. The method of claim 10, further comprising assigning participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  



12. The method of claim 11, further comprising generating a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.  


13. The method of claim 8, further comprising executing a smart contract to restrict access to the segments of the document.  





receiving a document from a document owner node, the document contains restricted access segments;
splitting the document into a plurality of ledger entries to be stored on a blockchain;






updating a ledger entry of the plurality of the ledger entries based on a proposed change to the document made by an authorized participant node;
(updating based on a change is interpreted as obviously detecting said change somehow in order to perform the update)

committing the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  


15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  



17. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

18. The non-transitory computer readable medium of claim 17, further comprising instructions, that when read by the processor, cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  


19. The non-transitory computer readable medium of claim 18, further comprising instructions, that when read by the processor, cause the processor to generate a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.


As to claims 1, 8, and 15, as demonstrated in the table above, US Application No. 16/438,427 discloses or renders obvious all the features of the claims of the instant application. US Application No. 16/438,427 does not disclose naming each segment using a value pair 
Laupretre et al. (previously cited)(US 2018/0052813 A1), hereinafter Laupretre, discloses split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]), naming each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message is identified by ID information, i.e. is named, using a value pair comprising an identifier of the segment, e.g. as the message ID, and an index value indicating an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node in the blockchain.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of the claims of US Application No. 16/438,427 with the teachings of Laupretre by modifying US Application No. 16/438,427 such that the segments of the document of US Application No. 16/438,427 are stored with at least a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger as disclosed by Laupretre. The motivation for doing so would have been to better enable the various users sharing a document with edits in the system to reconstruct versions documents by following the segment identifiers and ordering information stored with them (Laupretre, [0120]; [0122]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (previously presented)(US 2017/0220815 A1), hereinafter Ansari, in view of Laupretre et al. (previously cited)(US 2018/0052813 A1), hereinafter Laupretre.

As to claim 1, Ansari discloses a document server, comprising:
a memory storing one or more instructions (Figs. 1, 4; [0017]; [0069]; [0083]); and
(Figs. 1, 4; [0017]; [0069]) to:
split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detect a change to the document made by an authorized participant node of a plurality of participant nodes ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
update a segment, of the plurality of segments, stored in the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collect votes on the change to the document from the plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
commit the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).
Ansari does not disclose to name each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger.
However, Laupretre discloses split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]), 
name each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message is identified by ID information, i.e. is named, using a value pair comprising an identifier of the segment, e.g. as the message ID, and an index value indicating an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node in the blockchain.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ansari with the teachings of Laupretre by modifying Ansari such that the segments of the document of Ansari are stored with at least a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger as disclosed by Laupretre. The motivation for doing so would have been to better enable the various users sharing a document with edits in the system of Ansari (Ansari, Abstract) to (Laupretre, [0120]; [0122]).

As to claim 8, Ansari discloses a method, comprising:
splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detecting, by the document server, a change to the document made by an authorized participant node of a plurality of participant nodes ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
updating, by the document server, a segment, of the plurality of segments, stored in the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting, by the document server, votes on the change to the document from the plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).
Ansari does not disclose naming each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger.
However, Laupretre discloses split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]); 
naming each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message is identified by ID information, i.e. is named, using a value pair comprising an identifier of the segment, e.g. as the message ID, and an index value indicating an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node in the blockchain.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ansari with the teachings of Laupretre by modifying Ansari such that the segments of the document of Ansari are stored with at least a value pair comprising an identification of a corresponding segment and an index (Ansari, Abstract) to reconstruct versions documents by following the segment identifiers and ordering information stored with them (Laupretre, [0120]; [0122]).

As to claim 15, Ansari discloses a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a server cause the processor to perform (Figs. 1, 4; [0017]; [0069]; [0083]):
splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detecting a change to the document made by an authorized participant node ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
updating a segment of the plurality of segments stored on the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting votes on the change to the document from a plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).
Ansari does not disclose naming each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger.
However, Laupretre discloses splitting a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0093]; [0094]); 
naming each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger (Figs. 7A-8B; [0097]; [0098]; [0113], A document is split into segments based on modifications. Each segment is recorded in the blockchain ledger as a message. Each message is identified by ID information, i.e. is named, using a value pair comprising an identifier of the segment, e.g. as the message ID, and an index value indicating an order in which it is stored, e.g. parent ID indicating it is ordered after its parent node in the blockchain.).
(Ansari, Abstract) to reconstruct versions documents by following the segment identifiers and ordering information stored with them (Laupretre, [0120]; [0122]).

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses sending a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document ([0061]; [0064], A set of approvers is sent a notification of the edit.).

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses determine, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys.).

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses receive a consensus method for reconciliation of changes to the document from the document owner node ([0037], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. a consensus method requiring all approver nodes to agree on the final version and thus any changes made by editors.).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses assign participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document ([0037]; [0064]; [0065], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. vote unanimously on any document changes, and the system notifies the approvers when document changes are finalized.).
 
As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 5, 12, and 19 above. In addition, Ansari discloses record a ledger entry on the blockchain when a consensus on the change to the document is not reached by the assigned participant nodes ([0046]; [0050]; [0065]; [0066], If an approver votes to reject, i.e. a consensus on the document change is not reached, then a blockchain transaction is generated. Any number of changes can obviously occur such as when a document change is rejected and sent back to an editor, thus resulting in any number of recordings of consensus not being reached.).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Ansari discloses execute a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node ([0037], A submitter, i.e. document owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract. “ The approvers are thus restricting access to segments of the document to those approvers specified by the owner. The owner can also specify intended recipients restricted to access only after approval.).

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see pages 7-8, with respect to the double patenting rejections of claims 1-6, 8-13, and 15-19 are not persuasive. Double patenting rejections cannot be held in abeyance, “only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated” (MPEP §804(I)(A)(1)). As such, Applicant must address the rejections. Accordingly, Applicant’s response does not comply with 37 CFR §1.111 (b) which requires “the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.” Applicant has not reduced to a writing which distinctly and specifically 

(b)	At pages 8-10, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that Ansari and Laupretre, alone or combined, do not disclose or render obvious name each segment using a value pair comprising an identification of a corresponding segment and an index value indicating an order in which the corresponding segment is to be stored in the ledger as recited in amended claim 1.  Applicant argues (i) at page 8, that the amendments overcome the previously raised issue of patentable weight, (ii) at pages 9-10, that the message ID and parent ID as recited in Laupretre do not correspond to the claimed value pair. Applicant argues that the message ID is used for tracking what message is from what user, and the parent ID is an identification of the previous block and is used to ID a user of a device or an author of the message. Applicant argues that the parent ID is not an index value indicating an order in which the corresponding message is to be stored in the ledger, that Laupretre discloses that the messages are linked in time order. Thus, the parent id does not indicate an order in which the messages are to be stored.
As to (b), Applicant’s arguments have been fully considered, but are not fully persuasive.
	With respect to (i), Applicant’s amendments do overcome the previous issues regarding patentable weight, and as such, the limitation is interpreted as functional language having patentable weight and the previous language in the office action indicating otherwise has been withdrawn.




	As to (c), Applicant’s arguments have been fully considered but are not fully persuasive for at least the reasons set forth with respect to independent claim 1 in (b) above.

(d)	At page 10, with respect to the rejections of dependent claims 2-7, 9-14, and 16-20, Applicant argues that the claims are patentable for at least the reasons set forth with respect to claims 1, 8, and 15.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b)-(c) above with respect to claims 1, 8, and 15, and also for the respective reasons set forth in the rejections of claims 2-7, 9-14, and 16-20 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manian et al. (US 2017/0243193 A1) discloses versioning a document in a blockchain enabling portions of the document to be shared without revealing full document content.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167